Title: From Thomas Jefferson to Robert Smith, 16 July 1808
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Dear Sir 
                     
                     Washington July 16. 08.
                  
                  Complaints multiply upon us of evasions of the embargo laws by fraud & force. these come from Newport, Portland, Machias, Nantucket, Martha’s vineyard Etc Etc as I do consider the severe enforcement of the embargo to be of an importance, not to be measured by money, for our future government as well as present objects, I think it will be adviseable that during this summer all the gunboats actually manned & in commission should be distributed through as many ports and bays as may be necessary to assist the embargo. on this subject I will pray you to confer with mr Gallatin who will call on you on his passage through Baltimore, and to communicate with him hereafter, directly, without the delay of consulting me, & generally to aid this object with such means of your department as are consistent with it’s situation.
                  I think I shall be able to leave this place by Wednesday. I will mention for your information that the post for Milton leaves this place on Tuesdays & Fridays, and arrives at it on Sundays and I believe Thursdays. I salute you with affection & respect
                  
                     Th: Jefferson 
                     
                  
               